OFFICE    OF THE ATTORNEY     GENERAL    OF TEXAS
                               AUSTIN




Honorable Buford D. Battle
State Auditor
Austin, Texas
Dear Sir:                  Opinion No. o-3547
                           Re:


            y      have your letter on,           194w,as
r0ims :
                                                   romtheRura1 Ma
                                                   ommon Sahool Dis-
                                                    the name of Sophia
    E. Montgomery as a 0010                        that sohool. ,Upon
    investigationi                                person was in fast
    perrorming the                                ervising Teaoher.
                                                  slingto Joanes
                                                  w-first  .Biekmial
                                                  oatian, 193&3-1999




                            atioh Foundation & present is
                            anes E’una, to the payment 0r the
                             Jeanes Teaohers in thirty oountiss
                      eaohers.arenot assignedto any partiou&r
                       demonstrationteaohing, supervisoryaa
                       in all of the oomm&n schools of the County.
                       ese teaohers are several fold. They work
    with the teaobers and pupils of the several eahooltiin an
    errort to make the sohool wsrk more orfectivethrough improved.
    met3kMs-.orinstruotion,the ao@sition or libraries,~improve-
    ment in attenaanoo,ana a better adjustment of the curriculum
    to insure improvementin health and eaonomic conditionsamong
    the Eegro paople of the communities. They also stimulate
    the organizationand work of the Parent-TeacherAssociations
                                                                            \,‘-b,
                                                                              ,, i.
.I, .’




         Honorable Buford D. Battle, Rage 2


              and Jeanes Clubs ,forthe purpose of improving the sohool
              houses, equipment,libraries and grounds. They work with
              the Women's Clubs in the canning and preservingof fruits,
              vegetables and meats, and in the meking of plain clothes,
              quilts, mattresses, etc.
                    *In your opinion may or may not this school district
              claiming reimbursementupon a Jeanes SupervisingTeacher
              be allowed suoh reimbursementfrom the Rural Aid fund in
              the same manner as would be allowed on a regular teacher?
                    *Your opinion is further requested as to whether or
              not the trustees of Tennessee Colony District No. 21 of
              Anderson County could legally contract.topay 100% of
              Sophia %. Montgomery's salary for performing the duties
              of a Jeanes SupervisingTeacher."
                    If we were to assume the ft&:oorreotness ottthe.
         statement quoted by you from the Report of the State Department
         of Rduoatien we would be osmpelled to answer your first question
         in the negative, notwithstandingthe fact of the Joint Legisla-
         tive Advisory Committee'shaving sustainedthe position of the
         State Department of Education to the contrary as hereinafter
         appears.
                     The ourrent Rural Aid AppropriationBill, H. B. 933,
          46th Legislature, sets out in detail the purposes for v&ioh
         the Rural Aid Fund may be expended and preseribeethe showings
         whioh a sohool must make in order to receive aid therefrom.
         .Nowherein the Aot is there any authority to use any of this
         fund for the purpose or paying a teaeher who is *not assignea
         to any partioularsohool* but who does *demonstrationteaohlng,
          supervisoryand instructionalwork in all of the oommon schools
         of the county." From Seotlon 7 of this Act we quote:
                        .-,
                     wSalary Schedule. No part of the aid herein provided
               shall be used for inoreasgng the monthly salary of any
               teacher, except as herein authorized,and fwnds provided
               for in this Act shall be used for the exclusive purpose
               or extetiing the length of the soheol term of the schools
               situated in the district receiving such aid onthe basis
               or a sohedule of teachers' salaries as determined by the
               $t$,t,e
                     Bzard of Education for the school Year 193S-39;
                     .
                                                ,




    Honorable Buford D. Battle, Page 3


              In Section 13 we find the following:
              "Applicationfor Aid. The trustees oUtbe schools
        authorized to apply for aid under the provisions of this
        Act shall send to the State Superintendentof Public
        Instructionon forms provided by,said authority a list
        of the teachers employed in the sehools showing the
        monthlysalary, experienoe,and training of each,
        together with an itemized statement of budgeted receipts
        and expenditures,the lengthof term, and such other
        informationas may be required, and the State Superin-
        tendent, under the directionof the Joint Legislative
        Advisory Committee may, subject to the provisions of
        this Act, grant to the sohool such an amount of this
        fund as will, with,the State and County available funds,
        togetherwith the local funds, maintain the sohool for
        a term not to exoeed nine (9) months for olassifiea or
        affiliatedhigh sohools and approximatelyeight (8)
        months for unaooroditeahigh sahools; provided that ii
.       the school has suffioientState ana County available
        funds to maintain the school for an eight (8) month term
        according to the salary schedule adopted by the State
        Board of Eauoation for the school year 1938-1939 or with
        its local maintenance tax, to maintain the desired length
        of term, not to exceed nine (9) months, as provided in
        Section 8, it shall not be eligible to reaeive aid;
        provided further, that the County Superintendent,,subject
        to the approval of the State Superintendentof Public
        Instruction, shall approve all oontractswith teaohers,
        supervisingorricers, and bus drivers in all schools
        before suoh sohools may be eligible to reoeive aid
        under any providiona of this Act. Provided, also,
        that all aid granted out of the funds herein provided
        shall be allotted only on the basis of need, based upon
        a proper budgeting of eaoh district asking for any form
        0r aid. The applioation shall be sworn to by the County
        Superinteodent,presiaent and seoretary of ~theboard of
        trustees of eadh or the sohools applying for aid. All
        aid grantea out of the funds Iprovidedshall be almt.3a
        only on the basis of need based upon an approved budget
        of ea& aistriot asking ror any $+oFl*ofaia, except as
        otherwiseprovided in this Aot.        .tl
Honorable Buford D. Battle, Page 4


           We have noted the creation of the Joint Liegislative
Advisory Committee in Section 1 and the power given fhat
Committee to adjust disputes. Sections 1, 12 end 17. But, no
attempt was made to give such Committee the power - in settling
disputes - to enlarge upon the purposes ror which the money
might be used. On the contrary,we find this provision in
Section 12, viz:
            w* * * Provided, however, that no regulationof
      the State Superintendent,'StateBoard of Education or
      Joint LegislativeAdvisory Committee shall conflict
      ;i$h*yy provisions of this Act or any present statute.
           .
           The payment of the salary of a Jeanes teacher to
serve in all the common schools of the county as outlined in
the quoted statelPentfrciethe Report would not be aiding the
Tennessee Colony ConnaonSchool District to extend the length
0r its sohool tow.
           However, it is noted that you merely quote from
the Biennial Report of the Department of Educationwithout
advisingus that the statements therein made are aerinitely
true. ,We have before us the minutes of a meMiing of the
;;I;t LegislativeAdvisory Committee held on February 17?
    . It therein appears that the Committee had before it
a letter 0r appeal from State SuperintendentWoods advising
that the State Auditor had disapprovedsuch use of the Jeanes
teachersand was insistingupon the deletion of their salaries
from the budget. In that 'letterwe find this statement:
            Fmis orrice hc3.51
                             r0ii0vfea a poling for the last
      several years Or permitting county superintendentsma
      local school boards to select a negro, qualifiedto
      serve as what is known as a Jeanes teaoher,who would
      be attaehed to and work some in a rural aid school and
      at the same time do some supervisorywork in the ether
      colored sohools or the county. These teaahers were
      not attached until the school was entitled to a teacher
      as provided in Section 4 of the law. As stated before,
      this has been approved by this office and by the State
      Auditor for several yea2X.”
Honorable Buford D. Battle, Page 5


           The advisory Committee sustainedthe action of
the Department of Education in paying these teaohers.
Mr. Woods' letter to the Committeewould seem to indicate
that such a teacher is attached to or employed by a partioular
school for actual teaohing purposes in that school and that
the supervisorywork is additional. If this is the case the
action of the Department of Education and SupervisoryCommittee
may well have been proper. But, if the facts sre as represented
in the quoted statement from the Biennial Report and Sophia E.
Montgomery'sduties are the same with respect tx the Tennessee
Colony school as they are to the other schools and she is
listed as a teacher in that particular school only for the
purpose of enabling her to be paid out ofthe Rural Aid ?J'und,
we would be oompelled to answer your first question in the
negative.
           Thus our answer depends upon the fasts as they
actually exist. We trust the above will be ef suffioient
guide to ysu.
           Without being definitelyadvised on the facts we
prefer not to attempt to answer your second question.,
                                       Yours very truly
                                     ATTORNEY GENElUTi03'TIEUS


                                     BY (Signed)GLENN R. LW’IS
                                              ~ Glean B. Lewis
                                                     Assistant
GRL:ej

APPROVXD BaaY29, 1941
(Signed) GROVXR SELLERS
     FIRST SSSISTART ATTCRmLGER'=AD
                                       APPROVED oPmIoa COlVSWITTEE
                                       By BWB Chairman